DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 10/13/21 in response to the Office Action of 7/15/21 are acknowledged and have been entered.
Claims 1-20 are pending.
Claims 9 and 11 remain withdrawn.
	Claims 1-8, 10, and 12-20 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, and 12-19 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) for the reasons set-forth in the Office Action of 10/11/19 and for the reasons set-forth below.
Glasgow et al teaches adenovirus proteins are translated and folded in the reducing environment of the cytoplasm, followed by nuclear transport and virion assembly in the nucleus (Introduction, in particular). Glasgow et al further teaches translation, post-translation 4S)3 linker sequence, and an scFv (Figure 1B, page 2, and page 9, in particular). The T4 fibritin bacteriophage trimerization domain of the constructs of Glasgow et al comprise coiled-coil segments of the bacteriophage T4 fibritin protein (page 2, in particular), which is a sequence comprises an alpha-helical domain and a foldon domain. Constructs of Glasgow et al include those comprising the entire Ad5 fiber shaft fused to the 12th coiled-coil segment of fibritin (page 2, in particular). Glasgow et al further teaches polynucleotides encoding the constructs (Figure 1, in particular). Glasgow et al further teaches the scFv-targeted adenovirus vector constructs are to be used to target gene therapies with the adenovirus using the scFv as a targeting agent to 
Figure 1 (“targeting strategy”) of Glasgow:


    PNG
    media_image1.png
    882
    631
    media_image1.png
    Greyscale


Figure 1. Diagrams depicting our targeting strategy, fiber and scFv configuration, zipper sequences and vector genomes. (A) Schematic of the proposed Ad vector targeting approach showing Ad-mediated scFv expression and secretion followed by cell lysis and Ad virion release and extracellular formation of a targeted Ad vector/scFv complex. (B) Configuration of heterodimeric zipper domains, wherein one zipper domain is genetically incorporated onto the C-terminus of the knobless 566FF fiber, and its counterpart is fused to the N-terminus of a recombinant scFv molecule. (C) Peptide sequences of the two heterodimeric zipper pairs used. Each of the peptides comprising the pairs E?E34/R?R34, and
EE12RR345L/RR12EE345L can associate with its complimentary partner, thereby forming a stable heterodimer. The letters indicate the residue position within each heptad repeat. Also shown is a molecular map of the zipper-scFv fusion proteins showing the N-terminus, IgG-derived secretion signal peptide, a helix cap sequence, zipper sequence, a flexible linker and the scFvG28-5 followed by c-myc and 6His tags at the C-terminus. See main text for additional details. (D) Simplified genomic map of AdLuc1566FF-R/E-G28-5 and AdLuc1566FF-ER/RE-G28-5 vectors showing the CMV/firefly luciferase expression cassette in the deleted E1 region, the zipper-scFv G28-5 open reading frame in place of the 19 kDa protein locus in the E3 region, and zipper-566FF fiber molecule replacing the Ad fiber.
doi:10.1371/journal.pone.0008355.g001


	Curiel et al recognizes heterologous targeting proteins of adenovirus constructs are required to retain structural and functional integrity in the context of the redox environment of a host cell cytosol and nucleus (lines 15-25 on page 36, in particular). Curiel et al further teaches Ad5 adenoviral vectors with enhanced targeting potential by replacement of the fiber protein in the Ad capsid with a chimeric polypeptide comprising: an amino terminal portion comprising the native capsid protein fiber amino terminus; a trimeric substitute for fiber shaft knob of the native capsid protein fiber such as trimerization motif as T4 bacteriophage fibritin and a stabilized scFv ligand (lines 11-24 on page 7, line 29 on page 12 to line 19 on page 13, and Example 5, in particular). Curiel et al further teaches a method for inhibiting tumor cell growth in a subject comprising administering a therapeutically effective amount of the described adenovirus wherein the scFv ligand targets the tumor cell (page 8 lines 6-13). Cell surface markers that can be targeted include CEA (page 15 line 17). Curiel et al teaches the scFv of the constructs of Curiel et al overcome antibody folding difficulties in the cytoplasm by being “stabilized” (pages 36-37, in particular). 
	Veggiani et al teaches that although several VHH single chain antibodies remain functional when expressed in reducing environments, many are not stable when expressed in the cytoplasm (page 111, in particular). Veggiani e al further teaches a solution for overcoming antibody folding difficulties in cytoplasm by co-expression of an oxidase in a cell, resulting in an 
Rahbarizadeh et al teaches VHH camelid single chain antibody sequences are strong candidates as targeting agents for cancer therapy (see Abstract, in particular). Rahbarizadeh et al further teaches VHH camelid single chain antibody sequences against carcinoembryonic antigen (CEA) sequences are known in the art to target colon cancer cells (page 319, in particular).
	One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method to generate polynucleotides encoding the adenovirus vector constructs of Glasgow et al using an alternative strategy to overcome antibody folding difficulties in the reducing environment of the cytoplasm and generate VHH-targeting constructs that do not require laborious optimization of dimerization between fiber-incorporated zipper domains and zipper-targeting domain (required by the adenoviral constructs of Glasgow et al), wherein the constructs comprise the construct of Glasgow et al as a single polypeptide comprising N-terminal to C-terminal: an N-terminal segment of Ad5 fiber tail sequence, at least 2 pseudorepeats of an Ad5 fiber shaft domain sequence, a portion of a third Ad5 fiber shaft domain sequence, a carboxy-terminal segment of a T4 fibritin bacteriophage trimerization domain sequence, a (G4S)3 linker sequence, and a targeting sequence capable of being stably expressed in the cytosol, wherein the targeting sequence is a camelid VHH single antibody chain construct against CEA, and perform a combined method comprising expressing the polynucleotide constructs in a host cell to obtain gene therapy targeting adenoviruses comprising therapeutic genes and administering the gene therapy 

	The amendments to the claims and the arguments found in the Reply of 10/13/21 have been carefully considered, but are not persuasive. In regards to the argument of a lack of motivation with an expectation of success to perform the combined method and a lack of motivation to utilize or find an alternative strategy to prevent undesirable antibody folding when Glasgow is effective at preventing undesirable antibody folding, it is the examiner’s position that one of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method to generate polynucleotides encoding the adenovirus targeting constructs of Glasgow et al using an alternative strategy to overcome antibody folding difficulties in the reducing environment of the cytoplasm and generate VHH-targeting constructs that do not require laborious optimization of dimerization between fiber-incorporated zipper domains and zipper-targeting domain (required by the adenoviral constructs of Glasgow et al), wherein the constructs comprise the construct of Glasgow et al as a single polypeptide (similar to the single polypeptide constructs of Curiel et al comprising a fiber tail sequence comprising pseudorepeats, a T4 bacteriophage fibritin protein, and a targeting sequence) comprising N-terminal to C-terminal: an N-terminal segment of Ad5 fiber tail sequence, at least 2 pseudorepeats of an Ad5 fiber shaft domain sequence, a portion of a third Ad5 fiber shaft domain sequence, a carboxy-terminal segment of a T4 fibritin bacteriophage trimerization domain sequence, a (G4S)3 linker sequence, and a targeting sequence capable of being stably expressed by a single vector in the cytosol, wherein the targeting sequence is a camelid VHH single antibody chain construct against CEA, and perform a 
	In regards to the argument that one would need to co-express oxidase when performing the combined method because it is unpredictable as to which camelid single chain antibodies would remain stable without co-expressing oxidase and the effects of co-expressing oxidase on claimed polypeptides is unpredictable, the examiner disagrees. The effects of co-expressing oxidase when generating VHH constructs are taught by Veggiani et al: the resulting constructs are produced in “an astonishing yield” and are “more stable” (see Abstract, in particular). Further, as evidenced by the prior art of Poulin et al (Journal of Virology, 2010, 84(19): 10074-10086; 3/9/17 IDS), the ability of camelid VHH single antibody chain adenovirus constructs to 
	In regards to the citation of Figure 14, and indication it is unexpected/surprising/significant that the level of camelid targeted adenoviral transduction in cells that express low levels of CAR receptors rival the levels achieved in CAR expressing cells with native adenoviruses, the examiner disagrees. It is first noted that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d)). The claims are not limited to the camelid-targeted adenovirus construct of Figure 14 or administering said construct to cells of Figure 14. Further, nanobody targeted adenovirus AdFF1.8 predictably of Figure 14 predictably results in significantly higher transgene expression in dendritic cells of Figure 14 as compared to wild type Ad5 because: (i) AdFF1.8 is known to specifically bind dendritic cells (see second paragraph on page 4 of the instant specification) and (ii) it is known that the receptor of wild type Ad5, CAR, is not present on dendritic cells (see page 1189 of Pereboev et al (Gene Therapy, 2002, 9: 1189-1193)). 
	In regards to the citation of Figure 5c and indication it is unexpected/surprising/significant that there was no statistically significant difference in luciferase expression between Ad5Luc and the CEA camelid targeted AdB2Luc vectors in MC38CEA tumor cells that express native adenoviral receptors and the camelid CEA target, the examiner disagrees. It is first noted that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d)). The claims are not limited to the camelid-targeted adenovirus construct of Figure 5c or administering said construct to cells of Figure 5c. Further, it is reasonably expected that both 
	In regards to the citation of the supplemental figure found in the 10/13/21 Reply and indication it is unexpected/surprising/significant that an anti-CD40 camelid targeted adenovirus (Ad5-FF8) shows statistically superior transduction efficacy in B cells compared to native Ad5 and a non-camelid fiber modified CD40 ligand adenovirus construct (Ad5-mCD40L) demonstrates “attenuated transduction efficiency” – which applicant states is a typical results of non-camelid modifications of adenovirus constructs, the examiner disagrees. It is first noted that objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d)). The claims are not limited to the camelid-targeted adenovirus construct of the supplemental figure or administering said construct to cells of the supplemental figure. Further, it is unsurprising that native Ad5 has a low transduction efficiency in B cells because Li et al (Gene Therapy, 2001, 8: 938-945) teaches macrophages, T cells, and B cells express little to no CAR (right column on page 938, in particular). Further, it is unclear why the non-camelid adenovirus construct Ad5-mCD40L exhibits “attenuated transduction efficiency” as Korokhov et al (Molecular Pharmaceutics, 2005, 2(3): 218-223) teaches a CD40L-targeted Ad5 construct (Ad5.FF-CD40L) that exhibits increased transduction efficiency as compared to a wild-type adenovirus construct (Figure 3, in . 

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, and 12-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), and Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) as applied to claims 1, 2, 7, 8, and 12-19 above, and further in view of Lan et al (Cancer Research, 1997, 57: 4279-4284).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.
The combined method of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al does not specifically teach the adenoviral vectors kill tumor cells.  However, these deficiencies are made up in the teachings of Lan et al.
Lan et al teaches subjects with cancer obtain therapeutic benefit from the combined administration of 5FC and adenoviral vectors comprising CEA-CD gene wherein the combined administration kills carcinoembryonic antigen (CEA) expressing tumor cells (see Abstract and Figure 3, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Glasgow et al, Curiel et al, Veggiani et al, and 
In the Reply of 10/13/21, Applicant repeats arguments addressed above.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, 10, and 12-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), and Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) as applied to claims 1, 2, 7, 8, and 12-19 above, and further in view of Patz et al (WO 2010/042815; 4/15/10).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.
The combination of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al does not specifically teach adenoviral constructs of the combination comprising VHH camelid 
Patz et al teaches SEQ ID NO: 17, which a tumor-targeting VHH camelid nanobody single chain antibody sequence identical to SEQ ID NO:11 (see page 17, Examples 17-18, and sequence comparison below). Patz et al further teaches camelid VHH antibodies do not aggregate, unlike some scFvs (Example 1, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to generate the products of the combination of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al wherein the VHH camelid nanobody single chain antibody sequences of the products are tumor-targeting SEQ ID NO:17 of Patz et al because SEQ ID NO:17 of Patz et al is a VHH camelid nanobody single chain antibody sequence known in the art to target cancer cells. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
Comparison of SEQ ID NO:17 of Patz et al and instant SEQ ID NO:11:
Query Match             100.0%;  Score 647;  DB 17;  Length 127;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQESGGGLVQAGDSLRLSCLVSGRSFNSYTMGWFRQAPGKEREFVAAILWSGPTTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQESGGGLVQAGDSLRLSCLVSGRSFNSYTMGWFRQAPGKEREFVAAILWSGPTTYY 60

Qy         61 ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAAALGVLVLAPGNVYSYWGQGTQV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNTVYLQMNSLKPEDTAVYYCAAALGVLVLAPGNVYSYWGQGTQV 120

Qy        121 TVSS 124
              ||||
Db        121 TVSS 124

.

Claim Rejections - 35 USC § 103
  Claims 1-5, 7, 8, and 12-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), and Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) as applied to claims  1, 2, 7, 8, and 12-19 above, and further in view of Legrand et al (US 6,569,677 B1; 5/27/03).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.
The combined method of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al do not specifically teach recited amino acid sequences.  However, these deficiencies are made up in the teachings of Legrand et al.
Legrand et al teaches the Ad5 fiber sequence as SEQ ID NO: 1 (line 49 of column 3, in particular).  The Ad5 fiber tail of Legrand et al (SEQ ID NO:1) comprises instant SEQ ID NO:1, a sequence 92.7% identical to instant SEQ ID NO:2, and SEQ ID NO3.   
One of ordinary skill in the art would have been motivated with an expectation of success to generate the products of the combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al wherein the recombinant fiber protein of the products comprise Ad5 fiber tail sequences of Legrand et al because Legrand et al teaches an Ad5 fiber 
In the Reply of 10/13/21, Applicant repeats arguments addressed above.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 8, and 12-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al (PLos ONE, 2009, 4(12)(e8355): 1-12; 11/13/18 IDS) in view of Curiel et al (WO 2006/033999 A2; 3/30/06; 11/10/17 IDS),  Veggiani et al (Protein Expression and Purification, 2011, 79: 111-114), and Rahbarizadeh et al (Immunol Invest, 2011, 40(3): 299-338) as applied to claims 1, 2, 7, 8, and 12-19 above, and further in view of Hill et al (US 8,147,843 B2; 4/3/12).
The combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al are discussed above.
The combination of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al does not specifically teach recited amino acid sequences.  However, these deficiencies are made up in the teachings of Hill et al.
Hill et al et al teaches trimerizing carboxy-terminated segments of T4 fibritin bacteriophage trimerization domain sequences that are at least 70% identical to instant SEQ ID NO:4 (see SEQ ID Nos:8-18, in particular).   
One of ordinary skill in the art would have been motivated with an expectation of success to generate the products of the combined teachings of Glasgow et al, Curiel et al, Veggiani et al, and Rahbarizadeh et al wherein the T4 fibritin bacteriophage trimerization 
In the Reply of 10/13/21, Applicant repeats arguments addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642